DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims no domestic or foreign priority. 
Response to Amendment
This office action is in response to the amendments submitted on 09/06/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,7,13 are amended and claims 2 ,6,8,12,14,18 are canceled.
	
Claim objection
Claims 1 and 7 are objected for following informalities.
	Independent claim 1 recites – “equipment force shutdown and Andon activation based on …”
	There is repetition of the word “and”. Applicant is advised to correct it accordingly.
	Independent claim 7 is objected for same reason.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6-7,9-10,12-13,15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Poornaki et al. (US 20200210824 A1), (hereinafter Poornaki) in view of Qin et al. (CN 110703743 A) (hereinafter Qin) .
 Regarding independent claim 1 Poornaki teaches a method for predicting failures and remaining useful life (RUL) for equipment (Abstract, “predict faults for each component using the historical sensor data and lead times with a deep neural network, evaluating each model of a set using standardized metrics”. Also, in Para [0171], “Thresholds may be established based on the performance of the selected model in order to provide an alarm based on likelihood (e.g., confidence) of prediction, seriousness of fault, seriousness of potential effect of the fault (e.g., infrastructure or life threatened), lead time of fault, and/or the like”) the method comprising: 
	for data received from the equipment comprising fault events ( Abstract, “An example method utilizing different pipelines of a prediction system, comprises receiving failure data, and asset data from SCADA system(s), receiving and dividing historical sensor data from sensors of components of wind turbines”) , 	conducting by a processor  feature extraction on the data (Fig 20,2004, Also Para[0042], “ Current failure forecasting systems rely heavily on skilled persons to conduct feature engineering to extract meaningful features to feed into the forecasting system.”) to generate sequences of event features based on the fault events ( Fig 9,Para[0103]);
	applying by the processor deep learning modeling to the sequences of event features to generate a model configured to predict the failures and the RUL (Para [0123], discusses about RUL ≥ 60 days) for the equipment based on event features extracted from data of the equipment (Para [0127], “In various embodiments, the model training module 512 may utilize a deep neural network including three layers. For example, a failure forecasting method and system as discussed herein may leverage a combination of advantages of various deep learning methods (e.g. CNN, RNN) to maximize the utilization of limited failure instance data and to improve forecasting performance.”)
	Poornaki as modified further teaches executing by the processor, the model on the data received from the equipment ( Abstract , “An example method utilizing different pipelines of a prediction system, comprises receiving failure data, and asset data from SCADA system(s), receiving and dividing historical sensor data from sensors of components of wind turbines into different classes of different lead times, training a set of models to predict faults for each component using the historical sensor data and lead times with a deep neural network”) to generate the predicted failure and RUL ( Para [0087], Para [0191] discusses details about failure prediction model and its usage in control) ; and 
	controlling by the processor operation of the equipment through performing at least one of equipment configuration, safe mode reset of the equipment, equipment force shutdown and on activation based on failure type associated with the predicted failures and RUL (Para [0087], “SCADA systems may be utilized for remote supervision and control of wind turbines and wind farms. For example, the SCADA system may enable control of any number of wind turbines in the wind farm (e.g., clusters of wind turbines, all wind turbines, or one wind turbine). The SCADA system may provide an overview of relevant parameters of each wind turbine including, for example, temperature, pitch angle, electrical parameters, rotor speed, yaw system, rotor velocity, azimuth angle, nacelle angle, and the like. The SCADA system may also allow remote access to the SCADA system to supervise and monitor any number of wind turbines of any number of wind farms”. Also, Para [0191] discusses details about failure prediction model and its usage in control. Para 0044 discusses shut down, Para 0062 discusses reset i.e. restart).
	Poornaki is silent with regards to executing by the processor optimization on the model;
	executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
	Qin teaches executing by the processor optimization on the model (Page 3, line 16, “optimizing the machine learning model based second period;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement model optimization as taught by Qin into the learning model Poornaki since the technique of Qin is applied on learning model. Therefore, this technique of optimization would facilitate the accuracy of data processing and make the system more reliable (Qin Page 3, line 21-25).
	The combination is silent with regards to executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
	Yu teaches executing data augmentation on the data, the data augmentation (Abstract “ training augmentation”) configured to generate additional semantically similar data samples based on the data ( Col 10 , line 43-65, “semantic parsing”); wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples ( Col 11, line 10-30, “learned weight “ and similarity)  for the prediction of the failures and the RUL for the equipment( Col 3, line 1-5) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement data augmentation as taught by Yu into the learning model Poornaki as modified by Qin since the technique of Yu is applied on learning model. Therefore, this technique of data handling would enhance data handling capability and improve overall data processing process (Yu, Col 1, line 5-10).


Regarding independent claim 7 Poornaki teaches a non-transitory computer readable medium, storing instructions for predicting failures and remaining useful life (RUL) for equipment, that when executed by a processor causes the equipment to perform the instructions comprising (Abstract, “predict faults for each component using the historical sensor data and lead times with a deep neural network, evaluating each model of a set using standardized metrics”. Also, in Para [0171], “Thresholds may be established based on the performance of the selected model in order to provide an alarm based on likelihood (e.g., confidence) of prediction, seriousness of fault, seriousness of potential effect of the fault (e.g., infrastructure or life threatened), lead time of fault, and/or the like”). the method comprising:
	 for data received from the equipment comprising fault events ( Abstract, “An example method utilizing different pipelines of a prediction system, comprises receiving failure data, and asset data from SCADA system(s), receiving and dividing historical sensor data from sensors of components of wind turbines”) , 	conducting feature extraction on the data (Fig 20,2004, Also Para[0042], “ Current failure forecasting systems rely heavily on skilled persons to conduct feature engineering to extract meaningful features to feed into the forecasting system.”) to generate sequences of event features based on the fault events ( Fig 9,Para[0103]); 	applying deep learning modeling to the sequences of event features to generate a model configured to predict the failures and the RUL (Para[0123], discusses about RUL ≥ 60 days ) for the equipment based on event features extracted from data of the equipment ( Para[0127], “In various embodiments, the model training module 512 may utilize a deep neural network including three layers. For example, a failure forecasting method and system as discussed herein may leverage a combination of advantages of various deep learning methods (e.g. CNN, RNN) to maximize the utilization of limited failure instance data and to improve forecasting performance.”)
	controlling by the processor operation of the equipment through performing at least one of equipment configuration, safe mode reset of the equipment, equipment force shutdown and on activation based on failure type associated with the predicted failures and RUL (Para [0087], “SCADA systems may be utilized for remote supervision and control of wind turbines and wind farms. For example, the SCADA system may enable control of any number of wind turbines in the wind farm (e.g., clusters of wind turbines, all wind turbines, or one wind turbine). The SCADA system may provide an overview of relevant parameters of each wind turbine including, for example, temperature, pitch angle, electrical parameters, rotor speed, yaw system, rotor velocity, azimuth angle, nacelle angle, and the like. The SCADA system may also allow remote access to the SCADA system to supervise and monitor any number of wind turbines of any number of wind farms”. Also, Para [0191] discusses details about failure prediction model and its usage in control. Para 0044 discusses shut down, Para 0062 discusses reset i.e. restart).
	Poornaki is silent with regards to executing optimization on the model.  
executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
	Qin teaches executing optimization on the model (Page 3, line 16, “optimizing the machine learning model based second period;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement model optimization as taught by Qin into the learning model Poornaki since the technique of Qin is applied on learning model. Therefore, this technique of optimization would facilitate the accuracy of data processing and make the system more reliable (Qin Page 3, line 21-25).
	The combination is silent with regards to executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
	Yu teaches executing data augmentation on the data, the data augmentation (Abstract “ training augmentation”) configured to generate additional semantically similar data samples based on the data ( Col 10 , line 43-65, “semantic parsing”); wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples ( Col 11, line 10-30, “learned weight “ and similarity)  for the prediction of the failures and the RUL for the equipment( Col 3, line 1-5) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement data augmentation as taught by Yu into the learning model Poornaki as modified by Qin since the technique of Yu is applied on learning model. Therefore, this technique of data handling would enhance data handling capability and improve overall data processing process (Yu, Col 1, line 5-10).


Regarding independent claim 13 Poornaki teaches an apparatus configured to predict failures and remaining useful life (RUL) for equipment, the apparatus comprising: 
a processor, configured to: (Abstract, “predict faults for each component using the historical sensor data and lead times with a deep neural network, evaluating each model of a set using standardized metrics”. Also, in Para [0171], “Thresholds may be established based on the performance of the selected model in order to provide an alarm based on likelihood (e.g., confidence) of prediction, seriousness of fault, seriousness of potential effect of the fault (e.g., infrastructure or life threatened), lead time of fault, and/or the like”) the method comprising: 
	for data received from the equipment comprising fault events ( Abstract, “An example method utilizing different pipelines of a prediction system, comprises receiving failure data, and asset data from SCADA system(s), receiving and dividing historical sensor data from sensors of components of wind turbines”) , 	conducting feature extraction on the data (Fig 20,2004, Also Para[0042], “ Current failure forecasting systems rely heavily on skilled persons to conduct feature engineering to extract meaningful features to feed into the forecasting system.”) to generate sequences of event features based on the fault events ( Fig 9,Para[0103]); applying deep learning modeling to the sequences of event features to generate a model configured to predict the failures and the RUL (Para[0123], discusses about RUL ≥ 60 days ) for the equipment based on event features extracted from data of the equipment ( Para[0127], “In various embodiments, the model training module 512 may utilize a deep neural network including three layers. For example, a failure forecasting method and system as discussed herein may leverage a combination of advantages of various deep learning methods (e.g. CNN, RNN) to maximize the utilization of limited failure instance data and to improve forecasting performance.”)
	controlling by the processor operation of the equipment through performing at least one of equipment configuration, safe mode reset of the equipment, equipment force shutdown and on activation based on failure type associated with the predicted failures and RUL (Para [0087], “SCADA systems may be utilized for remote supervision and control of wind turbines and wind farms. For example, the SCADA system may enable control of any number of wind turbines in the wind farm (e.g., clusters of wind turbines, all wind turbines, or one wind turbine). The SCADA system may provide an overview of relevant parameters of each wind turbine including, for example, temperature, pitch angle, electrical parameters, rotor speed, yaw system, rotor velocity, azimuth angle, nacelle angle, and the like. The SCADA system may also allow remote access to the SCADA system to supervise and monitor any number of wind turbines of any number of wind farms”. Also, Para [0191] discusses details about failure prediction model and its usage in control. Para 0044 discusses shut down, Para 0062 discusses reset i.e. restart).
	Poornaki is silent with regards to executing optimization on the model. 
executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
 	Qin teaches executing optimization on the model (Page 3, line 16, “optimizing the machine learning model based second period;”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement model optimization as taught by Qin into the learning model Poornaki since the technique of Qin is applied on learning model. Therefore, this technique of optimization would facilitate the accuracy of data processing and make the system more reliable (Qin Page 3, line 21-25).
	The combination is silent with regards to executing by the processor data augmentation on the data, the data augmentation configured to generate additional semantically similar data samples based on the data; wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples for the prediction of the failures and the RUL for the equipment.  
	Yu teaches executing data augmentation on the data, the data augmentation (Abstract “ training augmentation”) configured to generate additional semantically similar data samples based on the data ( Col 10 , line 43-65, “semantic parsing”); wherein the optimization is data-adaptive optimization configured to weigh ones derived from data received from the equipment higher than ones derived from the semantically similar data samples ( Col 11, line 10-30, “learned weight “ and similarity)  for the prediction of the failures and the RUL for the equipment( Col 3, line 1-5) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement data augmentation as taught by Yu into the learning model Poornaki as modified by Qin since the technique of Yu is applied on learning model. Therefore, this technique of data handling would enhance data handling capability and improve overall data processing process (Yu, Col 1, line 5-10)

Regarding claim 3,9 and 15 the combination of Poornaki and Qin teaches the limitations of claim 1,7 and 13 respectively.
	Poornaki as modified further teaches wherein the deep learning modeling comprises learnable neural network-based (Abstract , “a deep neural network based”) attention mechanisms configured to determine relevant ones of the event features within the sequences of event features (Para[0189], “The alert may indicate the component, component group, type of component, type of component group, and/or the like that triggered the prediction as well as any information relevant to the prediction, like percentage of confidence and predicted time frame.”) and discarding less relevant ones of the event features ( Para[0075], “ The component failure prediction system 104 may fine-tune failure prediction models by applying dimensionality reduction techniques to remove (i.e. discard) noise from irrelevant sensor data.”) 

Regarding claim 4,10 and 16 the combination of Poornaki and Qin teaches the limitations of claim 1,7 and 13 respectively.
	Poornaki as modified further teaches wherein the deep learning modeling is one of multi-head attention, Long Short-Term Memory (LSTM), and ensemble modeling (Para [0133], “In step 1610, the model training module 512 may utilize a long short-term memory (LSTM) network”).  


Claims 5,11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Poornaki in view of Qin and further in view of  GE et al (CN 106201871 B) (hereinafter GE). 
Regarding claims 5,11 and 17 the combination of Poornaki and Qin teaches the limitations of claim 1,7 and 13 respectively.
	The combination is silent with regards to wherein the optimization of the model is cost sensitive optimization configured to weigh predictions of failures to be higher based on cost.
	GE teaches wherein the optimization of the model is cost sensitive optimization configured to weigh predictions of failures to be higher based on cost (Abstract, “S6 treats the module in forecast set by classification function and predicted, and exports prediction result. This method fusion is semi-supervised and cost-sensitive thought builds software defect prediction model, solves the problems, such as that defective data is difficult to obtain two uneven with class in software defect prediction, greatly improves the accuracy of prediction result.” Also, page 3 discusses about different cost value.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cost sensitive model as taught by GE into the learning model Poornaki as modified by Qin since the technique of Ling is applied on learning model. Therefore, this technique of cost sensitive modeling would ensure less error and higher accuracy in prediction (Ling, Page 2-3 and abstract).
  Response to Arguments
Applicant's arguments filed on 09/06/2022 have been fully considered
With regards to arguments about “Claim Objection”, the arguments are not persuasive. Amended limitation overcome the previous objection. However newly amended claims introduce new objection.
With regards to arguments about “Claim Rejection 101”, the arguments are persuasive. Amended limitations present a practical application of the model to determine failures and RUL. Thus, the amended claims integrate into a real-life application and overcome the rejection.
With regards to arguments about “Claim Rejection 103”, the arguments are not persuasive. Examiner’s response is given below.
Examiner has represented above detail citation of prior art to show the rejection. The amended limitations to independent claim 1,7 and 13 are basically taken from previous claim 2,6,8,12,14 and 18 which have been canceled now. So existing prior art already teaches the limitations. 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Germanetti (US-20110234425-A1)- This art teaches generating terrain avoidance warning for rotary wing aircraft.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/12/2022